Citation Nr: 0528660	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  98-10 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a shell fragment wound (SFW) to 
the right knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for loss of motion with degenerative joint disease 
of the right knee prior to September 30, 2002.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for loss of motion with degenerative joint disease 
of the right knee on and after September 30, 2002.  

4.  Entitlement to an annual clothing allowance.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970. The veteran's service personnel records reflect that he 
was awarded the Purple Heart medal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In an October 2003 decision, the Board disposed of another 
issue on appeal by granting entitlement to a temporary total 
rating for convalescence based on right knee surgery, and 
remanded the issue of entitlement to an increased rating for 
residuals of a shell fragment wound (SFW) of the right knee 
and an issue of entitlement to service connection for 
arthritis of the right knee as secondary to the service-
connected SFW of the right knee.  The Board also remanded an 
issue of entitlement to an annual clothing allowance to allow 
issuance of a statement of the case on this issue.  

While the case was in remand status, the RO granted 
entitlement to service connection for limitation of motion of 
the right knee with degenerative joint disease as secondary 
to the service connected SFW of the right knee and assigned 
an initial rating of 10 percent effective March 2, 1998 and a 
20 percent rating effective September 30, 2002.  

The remaining issue as noted on the title page has been 
returned to the Board for further appellate consideration.  

The Board has construed a statement received in July 2005, as 
a timely notice of disagreement (NOD) with the May 2005 
rating decision which granted service connection for loss of 
motion with degenerative joint disease of the right knee and 
assigned a 10 percent initial rating.  The RO has yet to 
provide a separate statement of the case (SOC) on the this 
issue required by the regulations.  See 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (amending 38 C.F.R. § 19.31 in January 
2002 to provide that an SSOC will not be used to announce an 
agency of original jurisdiction (AOJ's) decision on an issue 
not previously addressed in a statement of the case (SOC)).  

Thus, the issue of entitlement to an initial disability 
rating in excess of 10 percent for loss of motion with 
degenerative joint disease of the right knee, will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the issuance of a separate SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  VA will notify 
the veteran if further action is required on his part.  
Furthermore, the Board notes that the Board remanded an issue 
of entitlement to an annual clothing allowance to allow 
issuance of a statement of the case on this issue pursuant to 
Manlincon, supra and at present time there does not appear to 
have been one issued, in spite of an April 2005 deferred 
rating for such purpose.  

The issue of entitlement to an initial rating in excess 10 
percent disabling for loss of motion with degenerative joint 
disease of the right knee and entitlement to annual clothing 
allowance are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has and obtained all relevant evidence needed for an 
equitable disposition of, and adequately notified the veteran 
of the evidence necessary to substantiate, the issue 
addressed in this decision.

2.  The veteran's right knee disability is manifested by 
moderate instability.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, and no more, for 
recurrent lateral instability of the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to a disability rating in excess of 10 percent was received 
in March 1998.  After denying the veteran's claim in April 
1998, the RO provided initial notice of the provisions of the 
VCAA in a September 2002 letter.  The RO issued another VCAA 
letter concerning the issue of the evaluation assigned in 
July 2004.  In these letters, the veteran was told of the 
requirements to establish an increased rating for his 
service-connected residuals of shell fragment wound, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letters and the supplemental statement of the cases issued in 
November 2002 and in January 2005 specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, VA medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
 3.159(c)(4) (2005).  The evidence of record includes 
examination reports, and the most recent examination report 
of June 2004 provides a current assessment of the veteran's 
condition based not only on examination of the veteran, but 
also on review of the records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Increased Rating

The veteran contends that his service-connected residuals of 
SFW to the right knee are more disabling than currently 
evaluated.  In an October 1973 rating decision, the veteran 
was granted service connection for residuals SFW right knee, 
with retained foreign body and a 10 percent disability 
evaluation was assigned under Diagnostic Code 5257, effective 
May 1970.  The 10 percent rating was confirmed and continued 
and the disability continued to be evaluated under Diagnostic 
Code 5257.  In March 1998 the veteran filed his claim for an 
increased rating for the residuals of SFW of the right knee, 
which was denied by the RO in an April 1998 rating decision.  
The veteran appealed this decision.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issue involving the 
right knee that is now before the Board, the appeal does not 
stem from the veteran's disagreement with an evaluation 
assigned in connection with the original grant of service 
connection, and the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, are not for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2005).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2005), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the VA Schedule for Rating 
Disabilities (Rating Schedule) is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See also Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 Vet. App. 417 
(1995).

The residuals of SFW of the right knee have been consistently 
rated under 38 C.F.R. § 4/71a Diagnostic Code 5257.  This 
Diagnostic Code provides the following evaluations for knee 
disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; 
and 30 percent (the maximum allowed) for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  Since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, §§ 4.40 and 4.45 with respect to pain do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Generally, the evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided.  38 C.F.R. 
§ 4.14.  However, where there is competent evidence of 
arthritis and instability of the knee, separate ratings may 
be assigned for both limitation of motion of the knee and 
instability of the knee without violating the prohibition 
against pyramiding. VAOPGCPREC 23-97 (July 1, 1997) (holding 
that arthritis and instability of the knee may be rated 
separately under 38 C.F.R. § 4.71a, Diagnostic Cod-s 5003-10, 
5257).

In this instance, the veteran appealed a separate claim for 
service connection for arthritis of the right knee as 
secondary to the service connected residuals of SFW.  Service 
connection was granted for arthritis of the right knee in an 
April 2005 rating decision following an appeal to the Board, 
which remanded the matter in October 2003.  The April 2005 
rating assigned an initial rating for the right knee 
arthritis described as limitation of motion with degenerative 
joint disease.  The rating was staged from 10 percent 
effective March 1998 and 20 percent from September 2002, with 
limitation of motion as the basis for such ratings.  The 
grant of service connection for arthritis of the knee removed 
this matter from appellate status and the question of 
entitlement to an increased initial rating for arthritis with 
loss of motion is not presently before the Board.  The Board 
finds that VAOPGCPREC 23-97 is not applicable in this 
instance where a separate grant of service connection was 
made for arthritis of the right knee and the propriety of an 
initial evaluation based on limitation of motion is not yet 
within the Board's jurisdiction.  In view of this, the Board 
will only consider the veteran's right knee disability in 
terms of instability contemplated by Diagnostic Code 5257, 
with no discussion on limitation of motion.  

With respect to the evidence of record, the evidence shows 
the veteran has been receiving medical treatment at VA 
medical providers for right knee complaints.  He was seen in 
December 1997 for complaints of right knee pain with a 
history of chronic discomfort since his SFW that has been 
progressing and worsening.  He also complained of swelling 
and occasional warming sensation and numbness.  

A January 1998 X-ray revealed metallic shrapnel at the medial 
soft tissues of the right knee and mild knee varum.  The 
primary diagnostic code was major abnormality no attention 
needed.  

In March 1998 the veteran underwent arthroscopic surgery to 
repair a torn medial meniscus fragment of the right knee and 
removal of a foreign body.  The operation report indicated 
the following conditions:  medial meniscus complex 
degenerated posterior horn meniscal tear, medial femoral 
condyle chondromalacia type IV, and tibial plateau 
chondromalacia type II and III, patellofemoral joint 
chondromalacia with sulcus chondromalacia type IV, intact 
lateral compartment, there was no lateral meniscus tear and 
intact anterior cruciate and posterior cruciate ligament.  

An April 1998 VA examination of the joints revealed 
complaints of a moderate pain in both sides of the right knee 
associated with locking of the right knee, with referred 
complaints of limited motion and weakness.  At present he was 
on no medications pending further evaluation.  He indicated 
that he had been hospitalized with surgery for removal of 
fragments and meniscus tear.  Precipitating factors were 
running and walking which quickly caused pain.  Rest, 
elevation and medication alleviated the pain.  He used 
crutches to walk and the recent history of arthroscopic 
surgery was described as a partial meniscectomy due to medial 
meniscal tear and removal of metallic fragment body.  He 
denied any episodes of recurrent subluxation or dislocations.  
He referred swelling and hyperemia and heat of the right 
knee.  At the time of the April 1998 examination he denied 
any functional impairment due to the right knee disability.  
On daily activities and presently he could not walk quickly, 
run or bend well.  On objective examination, in pertinent 
part, there was a 2 centimeter edema and effusion of the 
right knee.  The right knee was warm and instability could 
not be checked due to the veteran being three weeks 
postoperative.  There was weakness of the right knee extensor 
muscle quadriceps with muscle strength graded IV/V.  There 
was severe tenderness to palpation of the scar area and all 
soft tissues of the right knee.  He had an impaired gait 
cycle and walked limping with a cane.  He had no subluxation 
of the right knee joint.  He had severe crepitation of the 
right knee and positive patellar grinding noise.  The 
diagnosis was residual shell fragment wound, right knee with 
retained metallic body and status post right knee 
arthroscopic surgery with partial meniscectomy and removal of 
metallic body in March 1998.  

An April 1998 VA medical opinion based on a records review 
stated that the service medical records were incomplete, but 
service connection had been granted for a right knee 
condition based on findings of a retained metallic body in 
the knee.  Due to the lack of available records the examiner 
could not ascertain what procedures were used to treat the 
veteran at the time of his injury.  The first VA examination 
of 1971 showed a well healed non adherent scar without any 
other bone or joint pathology described and X-rays showing 
the main metallic fragment embedded in the soft tissues 
adjacent to the medial aspect of the tibial plateau.  The 
veteran was noted to have been seen at the VA for the first 
time in December 1997 more than 28 years after the initial 
injury for complaints of right knee pain.  He was noted to 
have undergone arthroscopic meniscectomy and also excision of 
metallic fragments.  The examiner stated that there was no 
sufficient evidence to establish that the right knee meniscus 
tear, status post meniscectomy and or inflammatory arthritis 
was etiologically related to the service connected 
disability. 

Post-surgery VA treatment records from 1998 reveal that he 
continued with physical therapy for his right knee in August 
and September 1998.  A September 1998 follow up revealed 
complaints that included his knee giving out.  He was noted 
to use a rigid brace.  The assessment was status post right 
knee arthroscopy with continued pain and giving out of knee, 
rule out meniscal tear.  A November 1998 X-ray revealed an 
impression of metallic fragments in the soft tissue of the 
right knee.  The fragments were adjacent to the joint, just 
medial to the medial tibial plateau in the soft tissues.  

VA treatment records from 1999 revealed continued treatment 
for right knee complaints that included instability.  A March 
1999 treatment note related complaints of pain and weakness, 
with physical therapy considered.  An April 1999 physical 
therapy assessment revealed continued pain on the right knee 
with instability.  He continued to undergo physical therapy 
for complaints of right knee pain through April 1999.  A May 
1999 treatment record indicated that he was followed up twice 
a week for right knee complaints status post arthroscopy.  He 
reported some improvement of pain with physical therapy that 
included exercise and cold pack, and plans were made to 
continue physical therapy.  Records from June 1999 revealed 
that he continued to be followed by physical therapy twice a 
week and that his pain improved with TENS unit treatment.  

A September 1999 VA examination report revealed complaints of 
constant knee pain that increased with walking, with sharp 
pain on the medial knee.  He complained of locking and giving 
way of his right knee and felt friction in the knee.  His 
treatment included use of a TENS machine and ice.  His flare 
ups were once a week lasting a half hour to 45 minutes with 
an intensity of 9/10 on a pain scale of 1 to 10.  
Precipitating factors were walking, squatting, prolonged 
standing, stair climbing.  Alleviating factors were ice, TENS 
unit, Panadol.  He had to quit whatever activity he was doing 
when the flare up occurred.  He used a knee brace and at one 
point used a cane.  There were no episodes of dislocation.  
He had occasional swelling and heat of the right knee.  His 
symptoms caused a decreased ability to do chores, sports and 
walking.  

Pertinent objective findings revealed a 7 by 0.8 centimeter 
medial scar, no effusion, no edema and no instability.  He 
had positive patellar grind test and crepitation in the right 
knee.  He had a positive McMurray' s but negative Lachman' s 
test in the right knee.  He had negative anterior and 
posterior drawer test and negative valgus and varus stress 
test.  He ambulated with a one point cane with a noticeable 
limp with the right leg.  He had a decrease in the swing 
phase of the right lower extremity.  There was no ankylosis.  
X-rays done in November 1998 were noted to show metallic 
fragments in the soft tissues of the joint just medial to 
medial tibial plateau, with minimal narrowing of the medial 
joint space.  The arthroscopy done by the VA in March 1998 
was noted to show a medial meniscus complex degenerated 
posterior horn meniscal tear and medial femoral condyle 
chondromalacia Type IV tibial plateau chondromalacia Type II 
and III.  The diagnoses rendered in the September 1999 VA 
examination were medial meniscus complex degenerated post 
horn meniscal tear and medial femoral chondromalacia patella, 
severe.  

The report of a September 2002 VA examination reflects 
complaints of a severe pain on the right knee around the 
joint with radiation to the thigh.  He reported occasional 
numbness of the right knee.  He was not taking any 
painkillers, but used Naprosyn once a day.  The examiner 
noted a preventative medicine electronic note indicating that 
the veteran exercised 30 minutes three times a week.  The 
veteran stated that he did exercise but not 30 minutes three 
times a week.  He denied any doctor's visits in the past year 
for his knee condition.  Precipitating factors for pain were 
walking quickly, going upstairs, trying to bend the knee, 
walking for a long time.  Alleviating factors included TENS 
unit, ice, heat and knee brace.  The veteran stated that on 
three occasions he had to be absent from work due to knee 
pain in which he rested for 24 hours.  The history of 
surgical removal of fragments from the knee was given.  He 
could walk short distances unassisted but walked longer 
distances using a cane and knee brace.  He denied any 
episodes of dislocation or recurrent subluxation of the right 
knee in the past year.  Regarding effects of the condition on 
his daily activities and occupation, he was noted to work in 
the post office as a custodian for 14 years and prior to that 
had worked as a policeman for 10 years.  He never filed 
workers compensation for the right knee.  He was absent three 
times the past year for his knee.  He was said to be 
presently working in light duty in administration.  He 
referred no job limitations due to the right knee.  He could 
not do yard chores, paint the house or dance.  

Pertinent objective findings revealed no objective evidence 
of edema, effusion, weakness, redness, or heat of the right 
knee.  He had guarding of movement, but was cooperative on 
examination.  It was difficult to evaluate instability 
because he was doing resistance to stress vagus and varus, 
claiming severe pain, but he was cooperative and there was no 
dislocation or subluxation.  There was negative anterior and 
posterior drawer test.  There was moderate crepitus of the 
right knee.  He could walk unassisted with a slow guarded 
gait.  There was no subluxation or dislocation of the knee 
and no ankylosis.  He had a mild bilateral knee genu varus 
deformity.  The diagnoses were residuals of shell fragment 
wound to the knee and status post right knee arthroscopic 
surgery with meniscectomy and removal of fragments.  

The report of June 2004 VA neurological and joints 
examinations related the veteran's history of having injured 
his right knee with shrapnel after he stepped on a booby 
trap.  He had a history of surgical excision of one fragment 
and partial medial meniscectomy done at the VA.  He still had 
some retained fragments in the knee.  He complained that his 
condition was worsening.  He walked every day with more 
limping and noted cramps and numbness in the right lower 
extremity down to his feet and noted that it sometimes gave 
way.  He also complained of a knee deformity and of constant 
pain mostly on the medial aspect of the right knee.  He also 
complained of swelling and stiffness of the right knee.  He 
required the use of a knee brace and had fallen on several 
occasions.  He had pain on the medial joint line and frequent 
giving away during ambulation but denied locking.  He had 
difficulty going upstairs.  He was concerned about problems 
walking because he had diabetes and coronary artery disease, 
but due to right knee problems was unable to do the 
recommended walking.  He was noted to have been diagnosed 
with diabetes 2 years ago.  He was working at the Postal 
Service and denied any care and was independent in all 
activities of daily life and self care.  At present he wasn't 
taking any medication from the VA.  

On the June 2004 VA neurological examination, he was observed 
to have come in walking with a limp, but not using any 
assistive devices except for the right knee brace in place.  
His appearance was normal.  Motor systems showed no 
abnormalities and tone was normal in all extremities 
including right leg.  Sensory examination showed decreased 
vibratory sense, monofilament touch in the right leg in a non 
dermatomal pattern.  Reflexes bilaterally in the right leg 
were patellar level traces and 0 Achillion in the right; the 
left was normoactive patellar and hypoactive traces in the 
left Achillion.  Following electrodiagnostic testing, the 
diagnosis was no clinical or electrodiagnostic evidence of a 
peripheral neuropathy in the right lower extremity or 
neurological deficit related to the service-connected SFW in 
the right knee.  

In the June 2004 joints examination, the examiner discussed 
medical history and subjective complaints already described 
above, and further commented that there was decreased range 
of motion and ambulation secondary to right knee pain flare 
ups.  Again, the veteran was noted to use a knee brace.  
However, there were no episodes of dislocation or recurrent 
subluxation reported.  He was noted to do light custodial 
work and be independent in activities of daily living.  
Pertinent findings from the joints examination revealed mild 
swelling, right knee, genu varus deformity, right knee, with 
no such deformity of the left knee.  He had medial knee 
instability with positive McMurray' s test.  He had 
tenderness to palpation in the medial joint line.  He had 
negative Lachman' s test and negative anterior/posterior 
drawer test.  Regarding functional limitations on weight 
bearing, he ambulated with a slow gait, right lower extremity 
limp using no assistive devices.  There was no ankylosis 
present.  Diagnostic studies reviewed revealed moderate 
superficial venous insufficiency at greater saphenous vein 
bilaterally.  X-ray impressions were of metallic shrapnel at 
medial soft tissues of the right knee and mild genu varum.  
The diagnosis was right knee deformity, genu varum, right 
knee instability.  Also diagnosed right knee degenerative 
joint disease and right knee meniscectomy.  

Following review of the claims file, the examiner in the June 
2004 joints examination commented that service medical 
records were reviewed.  There was no muscle involvement of 
the right knee, but he does have joint involvement secondary 
to mortar fragment wound of moderate severity.  There was X-
ray evidence of foreign bodies in his medial knee.  The 
examiner opined that the veteran's right knee derangement 
which entails partial meniscectomy, degenerative joint 
disease (DJD) deformity and medial instability is secondary 
to the mortar fragment wound received to his medial knee.  
The force of impact alone was enough to cause the subsequent 
DJD he now has.  Most likely the meniscus was also injured at 
the same time and the fact that he had a metal fragment still 
seen in X-rays was also a compounding factor that has 
meniscal tear.  He now had lateral varus deformity of his 
right knee and he had no deformity of his left knee.  This 
unilateral deformity was most likely secondary to the knee 
trauma he suffered.  

Private medical records from June 2004 reveal findings from a 
venous duplex evaluation of the lower extremities showing an 
impression of no evidence of deep vein or superficial vein 
thrombosis and a diagnosis of venous insufficiency.  Nerve 
conduction studies of the lower extremities done in July 2004 
revealed a normal study.  

Based on review of the evidence, the Board finds that the 
evidence supports a rating of 20 percent for the right knee 
disability as manifested by recurrent subluxation or 
instability under 38 C.F.R. § 4.71a Diagnostic Code 5257.  
The overall evidence, to include the June 2004 VA 
examinations shows the veteran to have recurrent lateral 
instability that is moderate in nature.  Treatment records 
from 1998 and 1999 repeatedly address problems with right 
knee instability to the extent that he needed to wear a right 
knee brace, even well after his surgery in March 1998.  He is 
shown to have continued with use of the brace in the VA 
examinations of September 2002 and June 2004.  Most 
specifically, in the June 2004 VA joints examination, 
revealed mild swelling, right knee, genu varus deformity, 
right knee, with no such deformity of the left knee.  He had 
medial knee instability with positive McMurray's test and 
tenderness to palpation in the medial joint line.  Regarding 
functional limitations on weight bearing, he ambulated with a 
slow gait, right lower extremity limp using no assistive 
devices.  These findings are compatible with a moderate 
instability warranting a 20 percent rating.

However the preponderance of the evidence is against a rating 
in excess of 20 percent disabling for the right knee 
disability as manifested by severe recurrent subluxation or 
instability.   The overall evidence, to include the June 2004 
VA examinations do not show the veteran to have severe 
recurrent subluxation or lateral instability.  In fact the 
most recent VA examination reports from June 2004 showed the 
veteran to report no instances of recurrent subluxation or 
instability, with the June 2004 joints examination showing 
negative Lachman's test and negative anterior/posterior 
drawer test.  The veteran also did not complain of 
dislocation or recurrent subluxation on earlier examinations, 
although he was noted to wear a brace on the knee.  In sum, 
the evidence, particularly the findings from these most 
recent VA examination reports reflect the right knee symptoms 
to be moderate, but not severe.  The instability is not shown 
to be of such frequency or magnitude as to be considered 
severe under Diagnostic Code 5257. 

In sum, the Board finds the veteran's right knee instability 
to be 20 percent disabling but no more under the applicable 
schedular criteria.  There is no evidence of ankylosis and no 
evidence suggesting that the right knee disorder should be 
considered the equivalent of a malunion of the tibia and 
fibula with marked knee disability which would warrant higher 
ratings under Diagnostic Codes 5256 or 5262 and all other 
potentially applicable codes for this particular disorder 
have maximum evaluations of no greater than 20 percent.  As 
discussed earlier, range of motion is not for application in 
this matter as it is applicable to the separate rating for 
right knee arthritis that is not presently before the Board.  
The Board also notes that the veteran has argued in his 
substantive appeal that his disability should be evaluated 
under the criteria for muscle injury, however the medical 
evidence, particularly the June 2004 VA examination shows no 
evidence of muscle injury.  Thus such criteria is 
inapplicable. 

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected right knee disability 
alone, presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards. See 38 C.F.R. § 3.321(b)(1) (200a5); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, no evidence has been 
presented showing factors not already contemplated by the 
rating criteria, such as frequent periods of hospitalization, 
due solely to the veteran's service-connected disability, as 
to render impractical the application of the regular 
schedular standards.  The regular schedular standards and the 
rating currently assigned, adequately compensate the veteran 
for any adverse impact caused by his service-connected 
disability.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.




ORDER

A 20 percent disability evaluation for the residuals of a 
shell fragment wound (SFW) to the right knee, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.


REMAND

The veteran contends that he is entitled to a higher rating 
for his right knee disability as manifested by arthritis and 
loss of motion.  As noted above, the Board construed 
arguments presented by the representative presented in a July 
2005 statement in lieu of a 646 arguing entitlement to a 
higher rating based on decreased range of motion and arguing 
applicability of VAOGCRPEC 9-2004 as an NOD with regard to 
the 10 percent initial rating assigned for loss of motion 
with degenerative joint disease of the right knee in the 
April 2005 rating decision that granted service connection 
for this disorder.  The RO has yet to discuss this issue in a 
separate SOC.  Where the Board finds an NOD has been 
submitted to a matter that has not been addressed in an SOC, 
the issue should be remanded to the RO for appropriate 
action. Manlincon, 12 Vet. App. at 240-41; see also 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002).

Furthermore the Board previously remanded an issue of 
entitlement to annual clothing allowance to the RO for the 
purpose of furnishing a statement of the case.  To date, 
there is no evidence of record indicating this was done.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following:

The RO should issue the appellant a SOC 
as to the issues of entitlement to an 
initial rating in excess 10 percent 
disabling for loss of motion with 
degenerative joint disease of the right 
knee and entitlement to annual clothing 
allowance and comply with the duty to 
assist and notification provisions of the 
VCAA.  The appellant should be apprised 
of his right to submit a substantive 
appeal and to have his claims reviewed by 
the Board.  The RO should allow the 
appellant the requisite period of time 
for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


